SWANK, INC. 90 Park Avenue, 13th Floor New York, NY 10016 November 24, 2010 Via Edgar Mr. John Reynolds Assistant Director United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, DC 20549 RE:Swank, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 31, 2010 File No. 001-05354 Comment Letter dated November 15, 2010 Dear Mr. Reynolds: By letter dated November 15, 2010, the staff (the “Staff”) of the Securities and Exchange Commission provided comments to the Form 10-K of Swank, Inc. (the “Company”) for the fiscal year ended December 31, 2009, filed with the Commission on March 31, 2010.In the November 15, 2010 letter, the Staff requested that the Company respond to the comments within 10 business days or otherwise advise the Staff of the timing of the Company’s response. The Company hereby requests additional time to respond to the Staff’s comments.The Company intends to provide its response on or before December 10, 2010. If you have any questions regarding this letter, please contact the undersigned at (508) 977-4484. Very truly yours, SWANK, INC. /s/ Jerold R. Kassner Jerold R. Kassner, Executive Vice President cc:Shehzad Biazi, Esq. United States Securities and Exchange Commission David Link, Esq. United States Securities and Exchange Commission Mr. John Tulin Swank, Inc. William D. Freedman, Esq. Joseph Walsh, Esq. Troutman Sanders LLP
